UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2026


SYLVIE NYATO,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 27, 2009            Decided:   September 16, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH AND ASSOCIATES, Silver Spring, Maryland,
for Petitioner.    Michael F. Hertz, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Jessica Segall, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sylvie Nyato, a native and citizen of Cameroon, seeks

review of an order of the Board of Immigration Appeals (“Board”)

dismissing her appeal from the Immigration Judge’s (“IJ”) denial

of    her    application       for    asylum,     withholding        of     removal,      and

protection      under        the     Convention        Against      Torture.             Nyato

challenges the IJ’s adverse credibility finding, as affirmed by

the   Board.         For     the   reasons    set      forth      below,    we   deny     the

petition for review.

              We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446   F.3d    533,     538    (4th    Cir.    2006),     and      reverse    the     Board’s

decision      only    if     the     evidence     “was       so   compelling       that    no

reasonable fact finder could fail to find the requisite fear of

persecution.” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002) (internal quotations and citations omitted).

              Having       reviewed     the     administrative         record      and    the

Board’s decision, we find that substantial evidence supports the

immigration judge’s adverse credibility finding, as affirmed by

the Board, and the ruling that Nyato failed to establish past

persecution      or    a     well-founded       fear    of    future      persecution      as

necessary      to    establish       eligibility       for     asylum.     See   8    U.S.C.

§ 1158(b)(1)(B)(i), (ii) (2006) (providing that the burden of

proof is on the alien to establish eligibility for asylum); 8

                                              2
C.F.R. § 1208.13(a) (2006) (same). Because the record does not

compel   a      different   result,   we      will    not   disturb      the     Board’s

denial     of     Nyato’s   application        for     asylum,     withholding        of

removal, and protection under the Convention Against Torture.

             Accordingly,     we   deny       the    petition    for     review.      We

dispense     with    oral    argument      because       the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          3